Simmons, Justice.
There was no error in refusing to grant a new trial in this case on the grounds stated in the motion. Anderson Minyard, as treasurer, deposited the money *297with the bank. Caesar Coleman forged Anderson. Minyard’s name to divers and sundry checks which were paid to Coleman by the bank. The officers of the hank knew that Minyard, the treasurer, could not write, but accepted the statement of Coleman that he ivas authorized to sign Minyard’s name, and paid the money when the checks were presented by Coleman. When a bank receives money on deposit from a person, it must he certain when it pays it out that it does so upon the depositor’s order. It cannot avoid liability by showing that it acted in good faith, and that it believed from inquiry of the person presenting the checks that he was authorized to sign the name of the depositor to the same. Under the facts of this case, the signatures were forgeries and the bank is liable for the money paid out thereon. The newly discovered evidence could not possibly change the result if a new trial were granted. Judgment affirmed.